SCHWARTZ, Chief Judge.
The Pilotage Rate Review Board and the Florida State Pilots Association appeal from a determination in an administrative rule challenge proceeding invalidating a Board rule 1 which set out the areas of *407authority in pilotage rate litigation conferred respectively upon the Board and the administrative law judge. Because, in South Florida Cargo Carriers Ass’n, Inc. v. Department of Business and Professional Regulation, Pilotage Rate Review Board, 738 So.2d 391 (Fla. 3d DCA 1999), we have approved and affirmed a decision and opinion of the Board which, for all intents and purposes, adopted the same principles reflected in the rule, we reverse the final order under review on the authority of that decision and order that the rule be declared valid and binding.

. Determination of Disputed Issues of Material Fact; Formal or Informal Hearings.
Since the determination of the actual rate of pilotage to be imposed at any port is a quasi-legislative act, the resolution of any disputed issue of material fact by a hearing officer assigned by the Division of Administrative Hearings shall not result in a recommendation from the hearing officer as to the appropriate rate to be imposed at any port area in question. The hearing officer's recommendation shall only extend to resolving disputed issues of material fact which result from a party’s disputing the underlying facts upon which the Board has suggested intended rates for the port area in question. (See Rule 61E13-2.010, F.A.C.). Specific Authority 310.151 (l)(c) FS. Law Implemented 310.151, 120.57 FS. History-New 8-8-95, Amended 10-14-97.
Florida Administrative Code, Rule 61E13-2.012.